     Case 4:19-cv-00226 Document 422 Filed on 03/08/21 in TXSD Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 DWIGHT RUSSELL, JOHNNIE                        §
 PIERSON, JOSEPH ORTUNO, et al.                 §
                 Plaintiffs,                    §         Case No: 4:19-CV-00226
 v.                                             §
                                                §
 HARRIS COUNTY, TEXAS, et al.                   §
                Defendants.                     §
                                                §

                                MOTION TO WHTHDRAW

       Victoria Jimenez, respectfully files this motion to withdraw as Attorney of Record for

Defendant, Harris County Sheriff Ed Gonzalez.



                                        Respectfully Submitted,

                                         /s/ Victoria Jimenez
                                         VICTORIA JIMENEZ
                                         Legal Director
                                         Harris County Sheriff’s Office
                                         FBN: 2522937
                                         SBN No. 24060021
                                         1200 Baker Street, 2nd Floor
                                         Houston, Texas 77002
                                         Office: 346-286-1588
                                         Fax: 832-927-0540
                                         Victoria.Jimenez@sheriff.hctx.net
     Case 4:19-cv-00226 Document 422 Filed on 03/08/21 in TXSD Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021 a true and correct copy of the foregoing document

was served electronically and by certified mail to all parties of record.

                                                      /s/ Victoria Jimenez
                                                      VICTORIA JIMENEZ
